DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13, 14 and 20 in the reply filed on February 11, 2022 is acknowledged.  As a result, claims 13, 14 and 20 are canceled.
Allowable Subject Matter
Claims 1-7, 9-12 and 15-19 allowed.
The closest relevant arts are Rehme et al (2015/0328574 A1) and Mason (4,986,900).
Rehme et al disclose a steam strainer (1 in Fig. 1) comprising: two supporting rings (2 & 3) arranged at a distance to one another in a longitudinal direction and several strainer elements (8) which are arranged adjacent to one another, are ring segment-shaped, have a plurality of passage openings (11), are detachably fastened in each case to the supporting rings (2 & 3) and extend between these with the formation of a lateral surface, wherein side edges of strainer elements arranged directly adjacent to one another bear against one another (see details of Fig. 1).  Rehme et al show in Figure 1 that the lateral surface is formed to be cylindrical or conical.
Mason discloses a screen cylinder made up of a plurality of elements in arcuate form having screen openings (28 in Fig. 2) wherein the screen openings (28) open on the inside surface in enlarged openings (30) or having a diffuser portion widening radially inward (see col. 5, lines 1-6).  Mason shows in Figure 3 that the supporting rings (18) have on their surface pointing towards the strainer elements (12) an annularly circumferential groove (50 in Figs. 3 & 4) in which the strainer elements (12) are arranged.  Mason discloses the strainer elements (12) are arranged in a rotationally secure manner in the groove (50).  Mason discloses at least one of the side walls of the groove having bulges (52 & 54) and the strainer elements (12) comprise projections (50) which radially engage into the bulges (col. 5, line 61 through col. 6, line 6).  Mason discloses passage bores (see “bores” located on the top of the ring (18) in Fig. 1) provided at the groove base in a region of the bulges, into which passage bores fastening screws (70 in Fig. 7) which extend through the supporting ring (18) are inserted, which fastening screws (70) are screwed into threaded bores formed on the strainer elements (12), and the fasten crews (70) could be countersunk as an obvious design choice.  Mason shows in Figure 4 that the side edges of strainer elements (12) arranged directly adjacent to one another define overlapping regions which engage in one another (see 30 & 40 in Fig. 4).  Mason shows in Figure 2 that the passage openings (28) of the strainer elements (12) have a honeycomb-shaped cross section or a longitudinal cross-sectional form and the diffuser (30) angle lies in the range between 5° and 15° (see 28 & 30 orientation in Fig. 2).  
Claims 1-7, 9-12 and 15-19 of this instant patent application differ from the disclosure of either Rehme et al (2015/0328574 A1) and Mason (4,986,900) in that 
the side edges of strainer elements (4) arranged directly adjacent to one another specifically define an interlocking arrangement having overlapping regions which engage one another, wherein a first side edge of the side edges of the strainer elements has a circumferentially extending projection (11), and a second side edge adjacent the first side edge of the side edges of the strainer elements has a recess (12) configured to affixingly engage the projection, as shown in Applicant’s Figure 4 and paragraph 0035.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 08, 2022